 Case 1:19-cv-16429-NLH Document 11 Filed 06/05/20 Page 1 of 2 PageID: 143



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   ROBERT MCQUILKIN,                     1:19-cv-16429 (NLH)

                  Petitioner,            MEMORANDUM OPINION & ORDER

         v.

   WARDEN DAVID ORTIZ,

                  Respondent.


APPEARANCES:

Robert McQuilkin
48130-066
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner pro se


Craig Carpenito, United States Attorney
Elizabeth A. Pascal Assistant U.S. Attorney
Camden Federal Building and U.S. Courthouse
401 Market Street
P.O. Box 2098
Camden, NJ 08101

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Robert McQuilkin filed a petition for writ of

habeas corpus under 28 U.S.C. § 2241 on August 7, 2019, see ECF

No. 1; and

     WHEREAS, on October 7, 2019, Petitioner filed a motion for

an order to show cause, asking the Court to “issue writ or order
 Case 1:19-cv-16429-NLH Document 11 Filed 06/05/20 Page 2 of 2 PageID: 144



to show cause upon Respondent directing him to show cause why

the writ should not be granted,” ECF No. 7; and

     WHEREAS, the Court screened the § 2241 petition and ordered

the United States to answer the petition on October 11, 2019,

see ECF No. 8; and

     WHEREAS, the United States filed its answer on November 26,

2019, see ECF No. 10,

     THEREFORE, IT IS on this       4th      day of June, 2020

     ORDERED that the motion for an order to show cause, ECF No.

7, is dismissed as moot; and it is finally

     ORDERED that the Clerk shall send a copy of this Order to

Petitioner by regular mail.


                                            s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                    2
